 

Exhibit 10.2

 

FIRST AMENDMENT

TO THE

STONERIDGE, INC. DEFERRED COMPENSATION PLAN

 

  This First Amendment (“Amendment”) to the Stoneridge, Inc. Deferred
Compensation Plan (the “DCP”), is made and approved by the Board of Directors
(the “Board”) of Stoneridge, Inc., an Ohio corporation (the “Company”),
effective as of the date of execution provided below (the “Effective Date”). The
Amendment shall apply to all awards granted under the DCP after the Effective
Date.

 

  WHEREAS, the DCP was adopted, effective June 1, 2017, to allow certain
Non-Employee Directors of the Company and certain management and highly
compensated Employees of the Company and other Participating Companies to defer
payment of all or a portion of certain forms of their future income and to allow
Employee Participants to receive Match Amounts with respect to certain of such
deferrals;

 

  WHEREAS, it is the desire of the Company to amend the DCP, to allow
Non-Employee Directors to defer all or a portion of their Restricted Share
grants under the Stoneridge, Inc. Directors’ Restricted Shares Plan (the
“DRSP”);

 

  WHEREAS, the Board approves the Amendment as of the Effective Date;

 

  NOW, THEREFORE, the DCP is amended as follows:

 

1.         Amendments to Article 2 of the DCP. Sections 2.18, 2.19, 2.38, 2.45,
2.53 and 2.54 of the DCP are hereby amended and restated in their entirety as
follows:

 

“2.18.  Deferral Amount. The words “Deferral Amount” shall mean for each
Participant a hypothetical amount equal to the amount by which the Participant’s
Annual Cash Retainer, Annual Committee Chair Cash Retainer, Base Salary, AIP
Compensation, LTIP Award or DRSP Grant are reduced by means of a Deferral
Election pursuant to Article 4 hereof, as such amount is adjusted from time to
time to reflect hypothetical investment income, gains or losses.”

 

“2.19.  Deferral Election. The words “Deferral Election” shall mean, with
respect to any Participant, the whole percentage or dollar amount of Annual Cash
Retainer, Committee Chair Cash Retainer, Base Salary, AIP Compensation, LTIP
Award or DRSP Grant which the Participant elects to defer on a hypothetical
basis to the Plan pursuant to Article 4 hereof.”

 

“2.38  Performance Period. The words “Performance Period” shall mean the period
used to measure performance under the AIP, LTIP and DRSP, which shall be no less
than a twelve (12) month period and, as of the Effective Date, shall be as
follows:

 

 

 

 

(a)The AIP Performance Period is the twelve (12) month period ending on December
31 each calendar year;

 

(b)the LTIP Performance Period is the thirty-six (36) month period ending on
December 31 each calendar year; and

 

(c)the DRSP Performance Period is the forfeiture period under the DRSP Grant
Agreement.”

 

“2.45.   Shares. The word “Shares” shall mean the Common Shares, without par
value, of the Company. The Shares are intended to be Service Recipient Stock
with respect to any Participant for which such status is relevant. Furthermore,
the Shares include restricted shares awarded under the DRSP.”

 

“2.53.    Vested Interest. The words “Vested Interest” shall mean with respect
to any Participant the total of (a) plus (b) plus (c) where:

 

(a)  equals his or her Deferral Amounts, other than Deferral Amounts
attributable to awards of restricted Shares under the DRSP;

 

(b)  equals his or her Match Amounts, multiplied by the Participant’s Vested
Percentage; and

 

(c)  equals his or her Deferral Amounts attributable to awards of restricted
Shares under the DRSP, multiplied by the Participant’s Vested Percentage.”

 

“2.54.    Vested Percentage. The words “Vested Percentage” shall mean the
following:

 

(a)  for any Participant with respect to his or her Deferral Amounts, other than
Deferral Amounts attributable to awards of restricted Shares under the DRSP,
100% at all times.

 

(b)  for any Participant with respect to his or her Match Amounts, a percentage
determined on the basis of the Participant’s number of Years of Participation in
accordance with the following table:

 

Years of Participation  Vested Percentage  Fewer than 3 years   0% 3 or more
years   100%

 

Notwithstanding the foregoing, the Vested Percentage of a) and the Vested
Percentage of a Participant’s Match Amounts shall become one hundred percent
(100%) upon the first to occur of the following events:

 

(i)the Participant’s death while he or she is a Non-Employee Director or an
Employee;

 

(ii)the Participant’s Disability;

 

 2 

 

 

(iii)the effective date of the termination of the Plan; or

 

(iv)the date of a Change in Control.

 

However, notwithstanding any contrary provision of this Plan, regardless of a
Participant’s Vested Percentage, the Participant’s Match Amounts shall at all
times until paid be forfeitable (i.e., the Vested Percentage shall be reduced to
0%) for termination of employment for Cause or for Breach of the Restrictive
Covenants.

 

(c)  for any Non-Employee Director Participant, with respect to Deferral Amounts
attributable to awards of restricted Shares under the DRSP, a percentage
determined in accordance with the applicable DRSP Grant Agreement.”

 

2.         Amendment to Article 2 of the DCP. Article 2 of the DCP is hereby
amended by the addition of new Sections 2.56 – 2.57 to read as follows:

 

“2.56.  DRSP. The acronym “DRSP” shall mean the Stoneridge, Inc. 2018 Amended
and Restated Directors’ Restricted Shares Plan, as the same may be amended from
time to time and any successor thereto.

 

2.57.  DRSP Grant. The words “DRSP Grant” shall mean a grant of restricted
Shares to a Non-Employee Director for services in such capacity, payable
pursuant to the DRSP.

 

2.58.  DRSP Grant Agreement. The words “DRSP Grant Agreement” shall mean an
agreement granting restricted Shares to a Non-Employee Director entered into by
and between the Company and the Non-Employee Director under the DRSP.”

 

3.         Amendments to Article 4 of the DCP. Sections 4.1 including subsection
(a) but not subsection (b) and 4.5 including (a) but not subsections (b) – (e)
of the DCP are hereby amended and restated in their entirety as follows:

 

“4.1     Deferral Contributions. If a Participant makes a Deferral Election, a
portion of the Annual Cash Retainer, Annual Committee Chair Cash Retainer, Base
Salary, AIP Compensation, LTIP Award and/or DRSP Grant which would normally be
paid to the Participant by the Company or another Participating Company shall be
retained, and, in lieu thereof, a hypothetical amount equal thereto shall
constitute a Deferral Amount hereunder and shall be credited to the
Participant’s Distribution Accounts pursuant to Section 5.2 hereof. With respect
to each Plan Year (or Performance Period with respect to subparagraphs (b)(ii)
and (iii) below), each Participant may elect to defer a portion of the following
amounts, subject to the following limitations:

 

(a)  Deferrals by Non-Employee Directors.

 

(i)Annual Cash Retainer and Annual Committee Chair Cash Retainer. An eligible
Non-Employee Director may make a Deferral Election with respect to his or her
Annual Cash Retainer and, if applicable, his or her Annual Committee Chair Cash
Retainer. The Participant may specify a whole percentage or dollar amount to be
deferred, which percentage or dollar amount shall not exceed one hundred percent
(100%) of such retainer(s) unless otherwise provided by the Committee. The
minimum amount that may be deferred each year is Two Thousand Dollars ($2,000).

 

 3 

 

 

(ii)DRSP Grants. An eligible Non-Employee Director may make a Deferral Election
with respect to his or her DRSP Grants. The Participant may specify a whole
percentage of restricted Shares to be deferred, which percentage or dollar
amount shall not exceed one hundred percent (100%) of such grant unless
otherwise provided by the Committee.”

 

“4.5     Flexible Distribution Account Elections. A Participant’s Vested
Interest in his or her Flexible Distribution Account shall be distributed in
accordance with the subsections (a) through (e) below.

 

(a)  Time of Payment. A Participant’s Vested Interest in his or her Flexible
Distribution Account shall be distributed in January of the year elected by the
Participant, subject to the following rules:

 

(i)A Participant may elect a different Flexible Date with respect to each Plan
Year or Performance Period for which he or she makes a Deferral Election
(including splitting the amount among up to five (5) Flexible Distribution
Accounts with respect to any single Deferral Election), provided that he or she
may have no more than five total Flexible Distribution Accounts at any given
time.

 

(ii)Except as provided below, the Flexible Date may not be earlier than a date
occurring within the third calendar year following the end of the Plan Year or
Performance Period in which the Annual Cash Retainer, Annual Committee Chair
Cash Retainer, Base Salary or AIP Compensation is earned or the third calendar
year following the end of the Performance Period in which the LTIP Award is
earned. The Flexible Date for DRSP Grants may not be earlier than a date
occurring within the calendar year following the end of the Performance Period
or later than 15 years from the date of the DRSP Grant.

 

(iii)For Employee Participants, the Flexible Date may not be earlier than the
date as of which the Participant shall have completed three (3) Years of
Participation and become 100% Vested in his or her Distribution Accounts;

 

(iv)A Participant may defer the date of distribution in accordance with
subsection (c); and

 

(v)The Flexible Date as of which a Participant’s first Flexible Distribution
Account is actually paid shall be his or her “Benefit Commencement Date:” and

 

 4 

 

 

(vi)Unless the Plan Administrator by administrative action permits otherwise the
Flexible Date for all Flexible Distribution Accounts shall be January 15 of the
applicable calendar year.”

 

4.         Amendments to Article 5 of the DCP. Sections 5.2 including subsection
(a) but not subsection (b) and 5.4 including subsection (b) but not subsections
(a) or (c) of the DCP are hereby amended and restated in their entirety as
follows:

 

“5.2.    Crediting Deferral Amounts and Match Amounts to Distribution Accounts.
Unless the Plan Administrator determines otherwise, amounts shall be credited to
the appropriate Distribution Accounts at the following times:

 

(a)  Deferral Amounts. Unless otherwise provided by the Plan Administrator
through administrative action, Deferral Amounts shall be credited to a
Participant’s Distribution Accounts as of the date the Participant’s Annual Cash
Retainer, Annual Committee Chair Cash Retainer, Base Salary, AIP Compensation,
LTIP Award or DRSP Grant deferred pursuant to Section 4.1 hereof; and”

 

“5.4.     Hypothetical Investment of Distribution Accounts. Participant
Distribution Accounts shall be hypothetically invested as if such Distribution
Accounts held actual assets rather than purely hypothetical assets and such
assets were actually invested.

 

. . .

 

(b)  Hypothetical Investment of Deferred Company Share Awards. Notwithstanding
any provisions of subsection (a) to the contrary, any Deferral Amounts
attributable to awards of Company Shares under the LTIP, DRSP (or under any
other plan or arrangement which is both payable in Company Shares and from which
amounts may be deferred under this Plan, and any successor to the LTIP, DRSP or
such other plan or arrangement if such successor provides for payment in Company
Shares) shall be deemed to be invested in a hypothetical fund of Company Shares
and when distributed, shall be distributed in the form of Company Shares.
Investment diversification is not permitted for such Deferred Amounts. The value
of such hypothetical Company Shares shall be adjusted from time to time to
reflect changes to the actual Company Shares (e.g. stock splits), as the Plan
Administrator shall determine, subject to the oversight of the Committee.
Deferrals shall be accounted for separately so that, for example, if dividends
are payable on the Shares which are deferred under this Plan by a particular
Participant, they shall be paid when the deferred Shares are delivered to that
Participant.”

 

5.         Amendments to Article 6 of the DCP. Section 6.1 of the DCP is hereby
amended and restated in its entirety as follows:

 

“6.1.    In General. A Participant shall become eligible for payment of his or
her benefits in accordance with his or her Deferral Elections and the
Distribution Accounts to which his or her Deferral Amounts and Match Amounts are
credited.

 

 5 

 

 

(a)  Separation Distribution Account. A Participant who has a Separation
Distribution Account shall receive distribution of his or her Vested Interest in
such Separation Distribution Account as of his or her Benefit Commencement Date
following his or her Separation from Service. Amounts distributed from a
Participant’s Separation Distribution Account shall be payable in cash in the
time and manner elected in his or her Deferral Election, subject to the
requirement of Section 5.4(b) that deferred LTIP Awards and DRSP Grants of
Company Shares be distributed in the form of Company Shares.

 

(b)  Flexible Distribution Account. A Participant who has a Flexible
Distribution Account shall receive distribution of his or her Vested Interest in
such Flexible Distribution Account as of his or her Benefit Commencement Date
with respect to the Flexible Date. Amounts distributed from a Participant’s
Flexible Distribution Account shall be payable in the form of a single lump sum
payment of cash at the time elected in his or her Deferral Election, subject to
the requirement of Section 5.4(b) that deferred LTIP Awards and DRSP Grants of
Company Shares be distributed in the form of Company Shares.”

 

IN WITNESS WHEREOF, STONERIDGE, INC., the Company, by its appropriate officer
duly authorized, has caused this Plan to be executed and adopted as this 10th
day of September, 2018.

 

  STONERIDGE, INC.         By: /s/ Robert Krakowiak     Robert Krakowiak    
Chief Financial Officer & Treasurer

 

 6 

 